The opinion of the court was delivered by
Taft, J.
We think the replevied property was in possession ■of the plaintiff. He had sold it conditionally to Linton. It is •conceded that, in respect of time, he had the right to retake it for non-compliance with the conditions of the sale. Kinney took possession of it for the plaintiff, and removed it to his, Kinney’s, premises, and in its use by him while there, employed Linton among others. It is not shown that Linton had possession of the premises nor of the property; it does not appear that he was on the premises at the time of the attachment. It is argued that the plaintiff could not take the property from Linton without openly telling him of his purpose and intent. In law the title and right of possession of the property was in the plaintiff, and it could make no difference to a third party by what means nor in what manner he asserted his right to it. Child v. Allen, 33 Vt. 476. Nor whether he had made demand for what was duo him, nor for the property itself. Roberts v. Hunt, 61 Vt. 612, is not in point; that case holds that a conditional vendee has the right to possession for .thirty days after condition broken, a question which does not arise in this ease. Neither does the question arise hero as to the manner of settling any of the rights between the vendor and vendee subsequent to the taking possession of the property by the vendor.
Judgment reversed, and judgment for the plaintiff ¡with one cent damages and costs.